DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 12 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, filed 12 September 2022, with respect to the rejection(s) of independent claims 1 and 15 under Nishigishi’148 in view of Osborne’130 have been fully considered and are persuasive. 
In particular, Applicant argues Nishigishi’148 fails to disclose the wire has a “proximal constant diameter segment and a distal constant diameter segment” such that “a proximal portion of the tube is affixed with respect to the wire at the proximal constant diameter segment and a distal portion of the tube is affixed with respect to the wire at the distal constant diameter segment”, as required by amended claims 1 and 15. As discussed in the interview on 8/29/2022 (summary mail date 9/7/2022), Nishigishi’148 the proximal end of the tube 18 is affixed to the wire 12 in a tapered region 12c (see Figures 2, 4). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishigishi’949 in view of Osborne’130. See the updated rejection below. 

Claim Objections
Claims 1, 13, 20 are objected to because of the following informalities: 
In claim 1, lines 10-11 recite “the wire” but do not further describe the wire. This appears to be a typographical error.  Appropriate correction is required.
Claims 13 recites “the bending stiffness of the catheter along at least a distal portion of the tube”. This should recite “a bending stiffness of the catheter along at least the distal portion of the tube” because the distal portion of the tube is already defined in claim 1. 
Similarly, claim 20 recites “the bending stiffness of the catheter along at least a distal portion of the hypotube”. This should recite “a bending stiffness of the catheter along at least the distal portion of the hypotube” because the distal portion of the hypotube is already defined in claim 15. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 10, 15-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi (US Patent Application 2016/0302949) in view of Osborne et al. (US Patent Application 2008/0125798).
Claims 1, 15: Nishigishi’949 teaches a stent delivery device (paragraph [0002]) comprising a core assembly (30) for insertion into a corporeal lumen for advancing a stent (2a) to a treatment location (paragraph [0002]). 
The core assembly (30) comprises: 
A longitudinally extending coil having a lumen (34; see Figure 5a); 
An elongate solid wire (31) extending through the entire length of the coil (34) lumen (Figure 5a shows solid wire 31 extending through the entire length of the coil 34). 
The wire (31) has a proximal constant diameter segment (see annotated copy of Figure 5a below) and a distal constant diameter segment (33; see annotated copy of Figure 5a below). The wire diameter tapers between the proximal constant diameter segment and distal constant diameter segment (tapered portion 311). 

    PNG
    media_image1.png
    269
    591
    media_image1.png
    Greyscale

The proximal portion of the coil (34) is affixed to the wire (31) at the proximal constant diameter segment (at 342; paragraph [0054]). A distal portion of the coil (34) is affixed with respect to the wire (31) at a distal constant diameter segment (at 341; paragraph [0054]). This will restrict compression or elongation of the coil (34) since it is fixed to the wire (31) at two points (341 and 342). 
The device further includes a stent (2a) mounted over the distal constant diameter segment (Figure 5a). 
In Nishigishi’949, the core assembly is considered to be configured such that the coil (18) bends preferentially before the wire (12) because the coil surrounds the wire and the inner wire cannot bend before the coil since the wire is constrained by the coil (see schematic drawing below). Further, since the coil is on the outside of the wire, it could be squeezed or stretched without bending the inner wire. 

    PNG
    media_image2.png
    266
    626
    media_image2.png
    Greyscale

Nishigishi’949 fails to disclose the specific length of the longitudinally extending coil (34) and therefore does not disclose the tube has a longitudinal length of 400-600mm, as recited in claims 1 and 15. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the longitudinally extending coil of Nishigishi’949 to have a length of 400-600mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nishigishi’949 would not operate differently with the claimed length and since length of the longitudinally extending coil is similar to the stent in the figures and it’s intended to transmit rotation to the distal end of the wire. The device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length “can” be within the claimed ranges (specification at paragraph [0143]).
Nishigishi’949 does not teach the longitudinally extending coil (34) is a tube with a helical cut extending along the tube. 
	Osborne’798 teaches a surgical tool (10) having a coil (18). Osborne’798 teaches this coil can be formed by thin metallic tube having a portion of the tube removed by laser cutting (paragraph [0046]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention that the coil taught by Nishigishi’949 is a tube having a helical cut extending along the tube, in light of the teachings by Osborne’798 that this is a well-known method of forming a coil for use in a surgical instrument. 
	Alternately, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’949 by substituting the coil with a spiral cut tube because Osborne’798 teaches this is a known alternative for a coil and one of ordinary skill in the art would have expected the coil taught by Nishigishi’949 or a spiral cut tube would perform equally as well since both of these elements are known in the surgical arts to function as a coil. 
Claim 2: Nishigishi’949 teaches the wire (31) extends proximal to the proximal end of the coil (34) (Figures 5a). 
	Claim 4: The claimed phrase “wherein the proximal portion of the tube is welded to the wire” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Nishigishi’949 teaches proximal portion of the coil (at 342) is soldered to the wire (paragraph [0044]). This is considered to be a same or equivalent structure to welding the coil to the wire because both structures result in the coil being affixed to the tube. 
Claim 6: Nishigishi’949 teaches a restraint (341 – “joining region”) coupled to the wire (31) which is coupled to a distal portion of the coil (34). 
The phrase “wherein the distal portion of the tube is welded to the restraint” is being treated as a product-by-process limitation, (explained in the rejection to claim 4 above). In this case, the distal portion of the coil (34) is fixed to the restraint (341), the structure is the same as if the distal portion of the coil were welded to the restraint. 
Claims 7, 16: Nishigishi’949 teaches a catheter (8) configured to receive the core assembly (Figure 5a). 
Claims 8, 17: Nishigishi’949 teaches the coil (34) is sized to substantially fill the catheter (Figures 5a). 
Claim 10: Nishigishi’949 teaches the wire (31) tapers distally towards a distal end of the wire (Figure 5a shows tapered region 311). 
Claims 21, 22: Nishigishi’949 fails to teach the particular length of the distal portion of the coil is at least 15 or 30 inches. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Nishigishi’949  renders the claim structure as obvious, but fails to disclose the specific length of the distal portion of the coil having a particular flexibility. However, Nishigishi’949, as modified, renders the structure as obvious, as outlined above, except for the particular claimed dimensions of the distal portion. There is no evidence a device having these dimensions would perform differently than the device taught by Nishigishi’949, as modified. Therefore, in light of the teachings in Gardner v. TEC Syst., Inc, the claimed structure in which the distal portion of the coil is 15 or 30 inches long is considered obvious. 
Claims 23, 24: Nishigishi’949 fails to teach the distal constant diameter segment and proximal constant diameter segment each have a length of 3-5’’. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, Nishigishi’949 renders the claim structure as obvious, but fails to disclose the specific lengths of the distal constant diameter segment and proximal constant diameter segment. However, Nishigishi’949, as modified, renders the structure as obvious, as outlined above, except for the particular claimed dimensions of the distal constant diameter segment and proximal constant diameter segment. There is no evidence a device having these dimensions would perform differently than the device taught by Nishigishi’949, as modified. Therefore, in light of the teachings in Gardner v. TEC Syst., Inc, the claimed structure in which the distal constant diameter segment and proximal constant diameter segment is 3-5 inches long is considered obvious. 
Claims 12, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigishi’949 in view of Osborne’798, as applied to claim 1, further in view of Haggstrom et al. (US Patent Application 2015/0066130). 
Claim 12, 13, 19, 20: Nishigishi’949 teaches a catheter (8) configured to receive the core assembly (Figure 5a). However, Nishigishi’949 is silent regarding the relative bending stiffnesses of the tube and the catheter, such that the bending stiffness of the tube and catheter match. 
Haggstrom’130 teaches the bending stiffness of tube (170) is modulated by a pitch of the helical cut (paragraphs [0504]-[0507]). Haggstrom’130 further teaches it is known to modify the pitch such that the stiffness of the tube changes along its length. In particular, it is known to make the distal end of the tube more flexible than the proximal end (paragraph [0504]) in order to advance the device through particular anatomy (paragraph [0504]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’949 by modifying the pitch of the coil in order to control the flexibility of the device, as taught by Haggstrom’130, to more easily advance the stent delivery tool through the vasculature. 
It would be obvious to choose a catheter that has desirable bending stiffness levels relative to the coil, including matching the bending stiffness of the catheter and coil, in order to aid in stent delivery. If the catheter & coil have vastly different bending stiffnesses, the more stiff element (i.e. the catheter or coil) could cause damage including breaking or deformation to the less stiff element. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to provide a coil and catheter having matching bending stiffnesses such that the two elements work together to pass through the vasculature without causing damage to each other. 
Further, when the core assembly is within the catheter, as in Figures 5a of Nishigishi’949, the coil and catheter are functionally equal in stiffness/flexibility because each element (core assembly and catheter) is limited by the other. For example, even if the coil is highly flexible, that high flexibility is limited by the flexibility of the catheter – the core assembly cannot bend or flex more than the catheter when the core assembly is inside of it, as in Figures 5a. 
Regarding claims 13 and 20, providing the catheter and coil with matching stiffnesses as discussed above encompasses the claimed relative dimensions of “wherein a bending stiffness of the tube is less than 300% of the bending stiffness of the catheter along at least a distal portion of the tube”. 
Claim 14: Nishigishi’949 fails to disclose the bending stiffness of the core assembly is modulated by the pitch of the coil. 
Like Nishigishi’949, Haggstrom’130 is directed towards a stent delivery system including a core assembly (140) having a longitudinally extending tube (170) having a helical cut (paragraph [0482], [0483]). 
Haggstrom’130 further teaches an elongate wire (160) extending partially through the tube lumen (Figures 1 and 2) and an intermediate portion (172) extending distal to the tube (170) for carrying a stent (200). 
Haggstrom’130 teaches the bending stiffness of tube (170) is modulated by a pitch of the helical cut (paragraphs [0504]-[0507]). Haggstrom’130 further teaches it is known to modify the pitch such that the stiffness of the tube changes along its length. In particular, it is known to make the distal end of the tube more flexible than the proximal end (paragraph [0504]) in order to advance the device through particular anatomy (paragraph [0504]). In light of this teaching, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Nishigishi’949 by modifying the pitch of the coil in order to control the flexibility of the device, as taught by Haggstrom’130, to more easily advance the stent delivery tool through the vasculature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        14 December 2022

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771